Mr. Justice MacLeary
delivered the opinion of the court-
The appellant in- this case was convicted on March 29 last of burglary in the first degree. He was sentenced to-imprisonment in the penitentiary for the term of seven years. Prom this judgment he appealed to this court.
The record shows no bill of exceptions, statement of facts,, nor statement of the case. No assignment of errors appears, nor is there any fundamental error obvious from a perusal of the three pages which constitute the transcript sent here from the district court.
Prior to the arrival of the transcript the appellant sent, to the Chief Justice a written statement, approved by the jailer, which was afterwards attached to the record for what, it was worth. It is a pitiful relation of the incidents of the trial, or some of them, as they appeared to the appellant. But this paper cannot in any way whatever be considered as a part of the record, and, though it has been carefully read several times in the presence of the court, the allegations made, even supposing them to be true, cannot receive any consideration. The statute prescribes what constitutes the record before this court in criminal cases; and in many opinions we have heretofore directed how this record should be prepared-
The crime of burglary in the first degree, of which the appellant was convicted, is punishable under our Penal Code *760(section 410) by imprisonment in tlie penitentiary for not less than 1 nor more than 15 years. It seems that the trial court considered the present case as an average one and divided the maximum penalty nearly in half. Even though we might consider the penalty as rather severe, there is nothing before us on account of which we can decrease it or interfere with it in any way. The judgment of the trial court, as it is presented here, must be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro, and Aldrey concurred.